Citation Nr: 1429136	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Esq.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA RO in Phoenix, Arizona.  In his September 2009 substantive appeal, the Veteran also appealed the denial of a claim for service connection for posttraumatic stress disorder (PTSD).  The Board notes that an October 2012 rating decision granted entitlement to service connection for PTSD.  As this is considered a full grant of the benefit sought on appeal, the issue is no longer before the Board.  

The Board also notes that in the October 2012 rating decision the Veteran was granted a total disability rating based on individual unemployability (TDIU).  

The Veteran requested a hearing in his September 2009 substantive appeal and he was scheduled for a hearing in April 2014.  The Veteran was sent notice of the hearing in February 2014.  That notice was returned with a forwarding address.  The Veteran was sent notice of the hearing at his updated address in March 2014.  The Veteran did not appear at the hearing.  The Board will proceed with appellate review. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  April 1971 and July 2001 rating decisions denied a claim for service connection for a back disability, finding that there was no evidence of a back injury in service and no evidence of a nexus between any currently diagnosed back disability and the Veteran's active duty service; the Veteran did not file a timely appeal to either of the rating decisions and the decisions became final.

2.  The evidence associated with the claims file subsequent to the July 2001 rating decision denying service connection for a back disability is cumulative and does not relate to an unestablished fact necessary to substantiate the claim, and thus does not raise a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  The Veteran does not have a left knee disability that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The April 1971 and July 2001 rating decisions that denied service connection for a back disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the July 2001 rating decision is not new and material to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether to Reopen the Claim for Entitlement to Service Connection for a Back Disability

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final July 2001 rating decision included service treatment records, post-service VA treatment records and statements of the Veteran.  The evidence showed treatment for a back disability starting in June 2000 when the Veteran injured his back while working.  There was no evidence showing treatment for a back disability in service or a link between the current back disability and the Veteran's active duty service.  

Evidence added to the record since the time of the last final denial includes additional post-service medical treatment records and a November 2012 VA examination.  None of these records shows treatment for a back disability in service or a link between the Veteran's active duty service and his current diagnosis of a back disability.  The evidence added to the record since the previous July 2001 denial does not constitute new and material evidence.  

Although the evidence is new, in that it was not associated with the claims file prior to the last final denial, it is not material because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of establishing the claim.  The new evidence simply confirms a diagnosis of a back disability (which was never in dispute).  The question is whether this disability is at least as likely as not related to service.

It is important for the Veteran to understand, that even if the Board reopened the claim, the new medical records, treatment records and VA examination only provide more evidence against the claim.  

Accordingly, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for a back disability; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for service connection for a back disability cannot be reopened.

Service Connection for a Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).        

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran asserts that he has a left knee disability as a result of his active duty service.

A review of the service treatment records shows no treatment for a left knee disability.  Further, post-service treatment records show no treatment for a left knee disability.  

The Board finds that there is no evidence of record suggesting that the Veteran has a diagnosis of a left knee disability.  As noted above, without a present disability there cannot be a valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  The Veteran has not submitted any private treatment records that document a diagnosis of a left knee disability, nor has he indicated to the Board that he has received treatment at a VA facility.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence). 

In sum, there is no objective evidence of record indicating that the Veteran has a current diagnosis of a left knee disability.  In fact, the best evidence in this case would support a finding that the Veteran, fortunately, does not have a problem at this time.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a left knee disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The VA fulfilled this duty to notify in a November 2008 letter to the Veteran.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in a claim to reopen a previously finally denied claim, VA must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In its November 2008 letter, the VA RO included appropriate Kent notice.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, private treatment records and the Veteran's statements.

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for a left leg disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of current treatment for a left knee disability and did not provide evidence establishing that the Veteran sought treatment for a left knee disability during active duty service.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran had a current left knee disability that was associated with his active duty service.  Several standards of McLendon are not met in this case.

In regard to the Veteran's claim to reopen the previously denied claim for entitlement to service connection for a back disability, if the Board determines that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examination already provided becomes moot.  Woehlaert, 21 Vet. App. at 463; see also 38 C.F.R. § 3.159(c). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


